             IN THE UNITED STATES DISTRICT COURT FOR THE
                    WESTERN DISTRICT OF OKLAHOMA

JEROME A. REED,                               )
                                              )
                     Petitioner,              )
                                              )
vs.                                           )           NO. CIV-19-0674-HE
                                              )
JOHN B. FOX, Warden,                          )
                                              )
                     Respondent.              )

                                          ORDER

       Jerome A. Reed, a federal prisoner housed at the Federal Transfer Center, filed a §

2241 Petition for Writ of Habeas Corpus pursuant to the savings clause of 28 U.S.C. §

2255(e). Pursuant to 28 U.S.C. § 636(b)(1)(B) and (C), the matter was referred to

Magistrate Judge Suzanne Mitchell for initial proceedings. Judge Mitchell has issued a

Report and Recommendation recommending that the petition be dismissed because it does

not present claims that fall within the savings clause.

       Petitioner has failed to object to the Report thereby waiving his right to appellate

review of the factual and legal issues it addressed. Casanova v. Ulibarri, 595 F.3d 1120,

1123 (10th Cir. 2010). Being in substantial agreement, the court ADOPTS the Report and

Recommendation [Doc. #7]. Petitioner’s action is DISMISSED without prejudice.

       IT IS SO ORDERED.

       Dated this 13th day of September, 2019.
